Action was brought in Ottawa Common Pleas by Lincoln Tanke agoinst Dave Jeremy, to quiet title to a tract of land.
The Common Pleas found for Tanke. The Court of Appeals affirmed the Common Pleas.
Jeremy claims that the courts below erred as follows:
That there was no evidence tending to show that Tanke was ever in possession of the land in question. That there was overwhelming evidence tending to prove that he (Jeremy) and his predecessors in title were, and had been in possession of said land for more than twenty-one years. That 11901 GC. provides that an action to quiet title may be brought only by a person who is in possession of real property.